HR. CI-IIEE JUSTICE RRANTLY
delivered the opinion of the court..
Appeal by defendant from a judgment and an order denying him a new trial. At the hearing this day a motion is submitted asking that the appeal be dismissed for the reason, among others, that appellant’s brief filed in this court contains no assignment of the errors upon which he relies, as» is required by Subdivision “b” of Rule X of this court. Upon inspection of the brief, we find it wholly lacking in the particular mentioned. Upon the authority of Patterson v. Pfouts, 25 Mont. 163, 64 Pac. 222, and other cases, the motion must be sustained.

Dismissed.